190 U.S. 265 (1903)
MIFFLIN
v.
DUTTON.
No. 267.
Supreme Court of United States.
Argued April 30, May 1, 1903.
Decided June 1, 1903.
APPEAL FROM THE CIRCUIT COURT OF APPEALS FOR THE FIRST CIRCUIT.
*266 Mr. Samuel J. Elder and Mr. Edmund A. Whitman for appellants.
Mr. Andrew Gilhooly for appellee.
MR. JUSTICE BROWN, after making the foregoing statement, delivered the opinion of the court.
As the first twenty-nine chapters of "The Minister's Wooing" appeared in the Atlantic Monthly before any steps whatever were taken, either by the publishers or by Mrs. Stowe, to obtain a copyright, it follows that they, at least, became public property.
Mrs. Stowe's copyright of the last thirteen chapters would doubtless have been valid but for the fact that they subsequently appeared in the November and December numbers of the Atlantic Monthly without notice of such copyright. As we have already held that the copyright of the Atlantic Monthly by Ticknor & Fields did not operate as notice of the rights of the author to any article therein appearing, it follows from the case just decided that the appearance of the last thirteen chapters in the Atlantic Monthly vitiated the copyright under section five, which provides that no person shall be entitled to the benefit of the act unless he shall give information of his copyright by causing to be inserted in the several copies of each and every edition published during the term secured a notice of such copyright.
It is exceedingly unfortunate that, with the pains taken by the authors of these works to protect themselves against replication, they should have failed in accomplishing their object; but the right being purely statutory, we see no escape from the conclusion that, unless the substance as well as the form of the statute be disregarded, the right has been lost in both of these cases.
The decree in this case is also
Affirmed.